Case 5:19-cv-00132 Document 1-2 Filed on 09/06/19 in TXSD Page 1 of 29




       Exhibit A
9/6/2019                           publicaccess.webbcountytx.gov/PublicAccess/CaseDetail.aspx?CaseID=809198
                  Case 5:19-cv-00132    Document 1-2 Filed on 09/06/19 in TXSD Page 2 of 29
  Skip to Main Content Logout My Account Search Menu New Civil Search Refine Search Back                    Location : All Courts Help

                                                         R                        A
                                                          C       N . 2019CVH001411D3

 VICTOR REYES, Jr.,FRANCISCA REYES VS. STATE FARM LLOYDS                                               Contract -
                                                                              §
                                                                                           Case Type: Consumer/Commercial/Debt
                                                                              §
                                                                                                       (DC)
                                                                              §
                                                                                             Subtype: Debt/Contract (DC)
                                                                              §
                                                                                           Date Filed: 08/01/2019
                                                                              §
                                                                                            Location: --341st District Court


                                                                  P       I

                                                                                                          Attorneys
 Defendant     STATE FARM LLOYDS                                                                          DANIEL SALDANA
                                                                                                           Retained
                                                                                                          210-227-2200(W)


 Plaintiff     REYES, FRANCISCA                                                                           EDDIE LANE
                                                                                                           Retained
                                                                                                          713-955-3102(W)


 Plaintiff     REYES, VICTOR, Jr.                                                                         EDDIE LANE
                                                                                                           Retained
                                                                                                          713-955-3102(W)


                                                              E       O               C

            OTHER EVENTS AND HEARINGS
 08/01/2019 Civil Case Filed (OCA)
 08/01/2019 Original Petition
              PLAINTIFF'S ORIGINAL PETITION WITH WRITTEN DISCOVERY
 08/01/2019 Jury Demand
              JURY DEMAND PAID BY ATTORNEY EDDIE LANE
 08/02/2019 Calendar Call
              CALENDAR CALL FAXED TO ATTORNEY EDDIE LANE
 08/02/2019 Citation-Issuance
              (2) CITATIONS ISSUED AS TO STATE FARM LLOYDS AND PLACED IN PRIVATE SERVER BOX ON 8/2/19
 08/02/2019 Citation
               STATE FARM LLOYDS                                      Served     08/08/2019
                                                                      Returned   08/19/2019
 08/19/2019 Citation Return-Executed
              CITATION RETURN EXECUTED AS TO STATE FARM LLOYDS - CORPORATION SERVICE COMPANY D/B/A CSC-LAWYERS
              INCORPORATING SERVICE COMPANY (DATE OF SERVICE 8-8-19).
 08/30/2019 Answer-Defendant
              DEFENDANT STATE FARM LLOYDS' ORIGINAL ANSWER
 11/25/2019 Calendar Call (1:30 PM) (Judicial Officer Palomo, Beckie)




publicaccess.webbcountytx.gov/PublicAccess/CaseDetail.aspx?CaseID=809198                                                             1/1
Case 5:19-cv-00132 Document 1-2 Filed on 09/06/19 in TXSD Page 3 of 29



                                                         ,   E      ~
                                                             2019CVH001411D3

                                  CITATION

THE STATE OF TEXAS
COUNTY OF WEBB              COU'RT DATE: 11/25/19 AT 1:30 P.M.

NOTICE TO THE DEFENDANT: "YOU f•IAVE BEEN SUED. YOU MAY EMPLOY AN
ATTORNEY. IF YOU OR YOUR ATTORNEY DO NOT FILE A WRITTEN ANSWER WITH
THE CLERK WHO ISSUED TH.T.S CITATION BY 10:00 A.M. ON THE MONDAY NEXT
FOLLOWING THE EXPIRATION OF TWENTY DAYS AFTER YOU WERE SERVED THIS
CITATION AND PETITION, A DEFAULT JUDGMENT MAY B.E TAKEN AGAINST YOU."

TO:   STATE FARM LLOYDS
      CORPORATION SERVICE COMPANY D/B/A
                                                           D E LI!/E R E®
                                                             R~
      CSC-LAWYERS INCORPORATINGSERVICE COMPANY
      211 E 7TH STREET SUITE 620
                                                         BY; ~2 C~ps~: ?~~l
      AUSTIN TX 78701                                     ATX Process, LLC
DEFENDANT, IN THE HEREINAFTER STYLED AND NUMBERED CAUSE, YOU ARE
HEREBY COMMANDED TO APPEAR BEFORE THE 341st District Court of Webb
County, Texas, to be held at the said courthouse of said county in the
city of Laredo, Webb County, Texas, by filing a written answer to the
Petition of Plaintiff at or before 10:00 0'CLOCK A.M. of the Monday
next after the expiration of 20 days after the date of service
thereof, a copy of which accompanies this citation, in the Cause #:
2019CVH001411D3, styled:
             VICTOR REYES, Jr.; FRANCISCA REYES, PLAINTIFF
                                  VS.
                      STATE FARM LLOYDS, DEFENDANT
Said Plaintiff's Petition was filed on 08/01/2019 in said court by:
      EDDIE LANE, ATTORNEY FOR PLAINTIFF
      2900 N LOOP W STE 850
      HOUSTON TX 77092

WITNESS ESTHER DEGOLLADO, DISTRICT CLERK OF WEBI3 COUNTY, TEXAS, Issued
and given under my hand and seal of said court at office, on this the
2nd day of August, 2019.


                 C L E R K          0 F       C 0 U R T

                                          ESTHER DEGOLLADO
                                          WEBB COUNTY DISTRICT CLERK
                                          P.O. BOX 667
                                    ~     LAREDO, TX 78042
                                                              ~
                            BY:         TI-)
                                           1 (" 5r ~.T   ~ / . `' EPUTY
                                   Arlene 'Gonzale`        1'
Case 5:19-cv-00132 Document 1-2 Filed on 09/06/19 in TXSD Page 4 of 29




                                                        2019CVH001411D3
                           OFFICER'S RETURN

     Came to hand on the        day of                 , 2019 at
                0'CLOCK              M.       Executed        at
                           , within the COUNTY of
at               0'CLOCK        M. on the                day of
                , 2019, by delivering to the within named STATE
FPELM LLoYDS, each, in person, a true copy of this citation
together with the accompanying copy of the petition, having
first attached such copy of such petition to such copy of
citation and endorsed on such copy of citation the date of
delivery.

The distance actually travelled by me in serving such process
was          miles, and my fees are as follows:

Total Fee for serving this citation         $

To certify which, witness my hand officially.


                                       SHERIFF, CONSTABLE

                                                       COUNTY, TEXAS

                                 BY
                                                              DEPUTY

THE STATE OF TEXAS }.
COUIJTY OF WEBB    }

Before me, the undersigned authority, on this day personally
appeared                               , who after being duly
sworn, upon oath said that a notice, of which the above is a
true copy, was by him/her delivered to
                                              on the
             day of

SWORN TO AND SUBSCRIBED BEFORE ME on the       day of
             ,           , to certify which witness my hand and
seal of office.



                                                         NOTARY PUBLIC
                                                 MY COMMISSION EXPIRES
 Case 5:19-cv-00132 Document 1-2 Filed on 09/06/19 in TXSD Page 5 of 29




                                        I IONORABLE BECKIE PALOMO

                                            State llist.rict Court.Judge
                                           34lxt JUDICTAL DTSTRICT OI' TE:{AS

                                            WEBB COUNTY JUSTICE CENTER


                             CIVIL CASE — CALENDAR CALL SETTINGS

                       RE: C:ACISE 1V0: 2019CVH001411D3

                              STYLE: V[CTOl2 REYES ir.: FRANCISCA REYES
                                                             VS
                                                 S'rA'T'E 1=ARA-t L.LOYDS


NOTICE that this casc is SF.T POR CALF,NDAR CALL on 1 1/25/2019 at 1:30 PM at thc
341 st District Cotn-troorn, 3"d Floor, Webb County Justicc Centcr.

Calcndar Call hcarings will be in oFen Court ancl on the rccord before JUDGE BECKIE PALOMO.
Your prescncc is MANDATORY unless Counsel for ('laintiff(s) filc a Joint Pre=T'rial Guideline Order
(PTGO) Nvith all counscls signattn•cs on i:hc P'fGO.

You may rlownload the I'TGO at our Nvcbsitc:
htth: / /www.weblbt;ountytx.gov/DC341 st/I.,inks/ civ—Jury%20PTGO.pdf


Counsel for Plaintiff(s); il'you clo not appcar 1'or calcnclar call, your case rnav be dismissed-!or lack of Frosecution.

Counscl for Defenclant(s): il' you clo not ahpear for calcnclar call, a prc-trial guidcline orcler may bc
cntcred with or without }rottr ahproval ancl/or signatttrc.

Call tltc court for jur-y scicction datcs ancl pre-trial hcaring clates. Kecp in mind jury scicction must bc set
within thc titncft-ames rccomrnendccl hy thc Tcxas Sttprctnc Cotn-t.

Lf thc:rc arc any ducstions rcgarcling this tnattcr hlcasc I'ccl frcc to call thc court at the numhcr bclow.




                                                                                                  ~hfarti G rew
                                                                                          Civtl CourC Coor•drnator
                                                                                             Te(: (956) 523-4483
                                                                                            Fox: (956) 523-5055
    Case 5:19-cv-00132 Document 1-2 Filed on 09/06/19 in TXSD Page 6 of 29
I




                                                                                                                  Filed
                                                                                                   8/1/201912:23 PM
                                                                                                     Esther Degoilado
                                                                                                         District Clerk
                                                                                                         Webb District
                                                                                                     Arlene Gonzalez
                                      CAUSE NO:                                                   2019CVH001411D3


     VICTOR REYES, JR. AND                       §                  I1V THE DISTRICT COURT OF
     FRANCISCA REYES,                            §
     PLAINTIFFS                                  §
                                                 §

                                                 §

     VS.                                         §                       WEBB COUNTY, TEXAS
                                                 §

     STATE FARM LLOYDS,                          §
     DEFENDANT                                   §                           JUDICIAL DISTRICT

                 PLAINTIFFS' ORIGINAL PETITION WITH WRITTEN DISCOVERY

     TO THE HONORABLE JUDGE OF SAID COURT:

            NOW COME VICTOR REYES, JR. AND FRANCISCA REYES, hereinafter called

     Plaintiffs, complaining of and about STATE FARM LLOYDS, hereinafter called Defendant, and

     for cause of action show unto the Court the following:

                               DISCOVERY CONTROL PLAN LEVEL

            1.      VICTOR REYES, JR. AND FRANCISCA REYES, Plaintiffs affirmatively plead

     that they seek only monetary relief no more than $75,000 including damages of any kind,

     penalties, costs, expenses, prejudgment interest, and attorney fees, and intend that discovery be

     conducted under Discovery Level 2.

                                          PARTIES AND SERVICE

            2.      Plaintiffs are individuals that own real property in WEBB County, Texas.

            3.      Defendant, STATE FARM LLOYDS is an insurance company engaging in the

     business of insurance in the State of Texas. This Defendant may be served with process through

     its registered agent, Corporation Service Company d/b/a CSC-Lawyers Incorporating Service

     Company, 211 E. 7`h Street, Suite 620, Austin, Texas 78701.




     Victor Reyes Jr and Francisca Reyes — POP with Disc — SFL                                 Page 1
Case 5:19-cv-00132 Document 1-2 Filed on 09/06/19 in TXSD Page 7 of 29




                                     JURISDICTION AND VENUE

        4.      This Court has subject matter jurisdiction over this action because Plaintiffs seek

 damages within the jurisdictional limits of this Court and because the causes of action asserted

 herein are not subject to exclusive jurisdiction in another Court.

        5.      This Court has jurisdiction over Defendant because this Defendant is an insurance

 company that engages in the business of insurance in Texas, and Plaintiffs cause of action arose

 out of this Defendant's business activities in Texas.

 .      6.      Venue in WEBB County is proper in this cause pursuant to Section 17.56 of the

 Texas Business and Commerce Code and under Section 15.002(a)(1) of the Texas Civil Practice

 and Remedies Code because a substantial part of the events or omissions giving rise to this

 lawsuit occurred in WEBB County, Texas. Furthermore, venue is proper in WEBB County,

 Texas because the insured property is in this county.

                                               FACTS

        7.      Plaintiffs are the owners of a Texas Homeowner's Insurance policy (hereinafter

 referred to as "the Policy"), which as issued by Defendant.

        8.      Defendant sold and issued Plaintiffs the Policy insuring the property against

 damages caused by hail, windstorm and other covered perils.

        9.      During the effective policy period, Plaintiffs owned real property with

 improvements located at 2018 Ireland Street, Laredo, Texas 78046-7107, located in WEBB

 County, Texas (hereinafter referred to as "the Property").

        10.     During the effective policy period, the Property described above sustained severe

 damages to the roof due to the direct force of wind and hail. As a result, the inside of the

 Property sustained resulting water damage from storm created openings in the roof.

 Victor Reyes Jr and Francisca Reyes — POP with Disc — SFL                                  Page 2
Case 5:19-cv-00132 Document 1-2 Filed on 09/06/19 in TXSD Page 8 of 29




           11.    Plaintiffs ' duly notified Defendant of the damage sustained and asked that

 Defendant pay for the damages to the Property and other damages covered by the terms of the

 Policy.

           12.    Defendant then assigned Plaintiffs Claim No. 53-01L8-29X (hereinafter "the

 Claim") and assigned an adjuster, agent, representative of Defendant to perform a site inspection

 of the damages and evaluate and process the Claim.

           13.    Defendant improperly adjusted Plaintiffs' Claim and failed to conduct a

 reasonable and thorough investigation of the covered damages. Without limitation the report

 misrepresented the cause of, scope of, and cost to repair the damage to Plaintiffs' home, as well

 as the amount of insurance coverage for Plaintiffs' losses under the Policy. Defendant made

 these and other false representations to Plaintiffs, either knowingly or recklessly. Defendant

 made these false representations with the . intent that Plaintiffs act in accordance with the

 misrepresentations. Plaintiffs relied on their misrepresentations, including but not limited to,

 those regarding the cause of, scope of, and cost to repair the damage to Plaintiffs' home.

 Plaintiffs have been damages as a result of that reliance.

           14. The inspection of Plaintiffs' Property on October 25, 2018 was brief, substandard and

 inadequate. The inspection reports failed to include all the damages that were observed during

 the inspection and undervalued the damages and ultimately denied/underpaid the Claim. Despite

 the existence of obvious and easily.identifiable damages, the reports claimed there were minimal

 storm related damages and the condition of the roof was misrepresented as well as the cause of

 water intrusion and interior damages. Defendant's liability for the extension of further coverage .

 and further payment was reasonably clear.




 Victor Reyes Jr and Francisca Reyes — POP with Disc — SFL                                   Page 3
Case 5:19-cv-00132 Document 1-2 Filed on 09/06/19 in TXSD Page 9 of 29




         15. Plaintiffs were entitled to receive benefits that were covered by the insurance policy.

 However, Defendant performed an outcome-oriented investigation of Plaintiffs' Claim, which

 resulted in a biased, unfair and inequitable evaluation of Plaintiffs losses on the Property.

 Defendant has delayed payment to Plaintiffs, for necessary and covered Property damages under

 the Policy. To date, Defendant has yet to make a full payment on the Claim.

      - 16.     Plaintiffs were forced to hire their own representative to inspect and evaluate the

 obvious damages to the Property that Defendant deliberately ignored to avoid payment on the

 Claim. Additionally, as a result of Defendant's wrongful acts and .omissions, Plaintiffs were

 forced to retain an attorney to prosecute the Claim for insurance benefits to which they are

 entitled.

         17. Plaintiffs' experience is not an isolated case. The wrongful acts and omissions

 Defendant committed in this case, or similar acts and omissions, occur with such frequency that

 they constitute a general business practice of Defendant with regards to handling these types of

 claims. Defendant's entire claim process is unfairly designed to reach favorable outcomes for

 the company at the expense of-the policyholder.

         18.    As set forth below, Defendant failed to comply with the Policy, the Texas

 Insurance Code and Texas law in handling Plaintiffs' Claim by:

         a.     Wrongfully denying Plaintiffs' Claim for full repairs to the Property even though
                the Policy provides coverage for losses such as those Plaintiffs are claiming;

         b.     Underpaying some of Plaintiffs Claim by not providing full coverage for damages
                sustained to the Property;

         C.     Iniproperly and inadequately scoping the damages to the Property during
                Defendant's investigation; and

         d.     Continuing to delay in the payment of damages to the Property, including the roof
                and interior.

 Victor Reyes Jr and Francisca Reyes — POP with Disc — SFL                                   Page 4
Case 5:19-cv-00132 Document 1-2 Filed on 09/06/19 in TXSD Page 10 of 29




         19.     Additionally, Defendant breached its contractual obligation to Plaintiffs by

 continuing to refuse to adequately compensate Plaintiffs for the damage to the Property pursuant

 to the terms of the Policy. Notably, Defendant refused to pay for the proceeds of the Policy

  despite the fact pre-suit demand for payment in the amount sufficient to cover the damage to the

  Property was made.

         20.     Plaintiffs complied with all obligations under the Policy, and all conditions

  precedent to recovery upon the Policy are satisfied.

         21.     Defendant continues to delay in the payment of the damages to the Property

  despite Plaintiffs' request. Accordingly, Plaintiffs have not been paid and/or paid in full for the

  damages to the Property.

         22.     As a result of Defendant's wrongful acts and omissions, Plaintiffs were forced to

  retain legal counsel to represent Plaintiffs with respect to these causes of action.

                                        CAUSES OF ACTION

         23.     Plaintiffs incorporate by reference all facts and circumstances set forth under the

  foregoing paragraphs.

                                     BREACH OF CONTRACT

         24.     Defendant had a contract of insurance with Plaintiffs. Defendant breached the

  terms of that contract by wrongfully denying and/or underpaying the Claim and Plaintiffs were

  damaged thereby.

         25.     Due to Defendant's breach of the contract terms and continual

  denial/underpayment of these Claim, Plaintiffs continue to sustain darnages to their Property.

         26.     Defendant's breach proximately caused Plaintiff s injuries and damages.




  Victor Reyes Jr and Francisca Reyes — POP with Disc — SFL                                   Page 5
Case 5:19-cv-00132 Document 1-2 Filed on 09/06/19 in TXSD Page 11 of 29




        27.    Plaintiffs have been required by the actions of Defendant to retain the services of

 undersigned counsel and have agreed to pay undersigned counsel reasonable attorney's fees.

     UNFAIR SETTLEMENT PRACTICES or DECEPTIVE ACTS OR PRACTICES

        28.    Plaintiffs incorporate by reference all facts and circumstances set forth under the

 foregoing paragraphs.

        29.    Defendant is required to comply with Chapter 541 of the Texas Insurance Code.

        30.    Defendant is liable for its unfair and deceptive acts as defined by TEX. INS.

 CODE §541.002.

        31.    Defendant violated TEX. INS. CODE §541.060(a) by engaging in unfair

 settlement practices during the handling of the claim. All of Defendant's violations are

 actionable pursuant to TEX. INS. CODE §541.151.

        32.    Defendant engaged in the following unfair settlement practices:

               a.        Pursuant to TEX. INS. CODE §541.060(a)(1), misrepresenting to
                         Plaintiffs material facts or Policy provisions relating to the coverage at
                         issue by indicating that the damage to the Property was not covered under
                         the Policy even though it was reasonably clear that the damage was caused
                         by a covered peril.

               b.        Pursuant to TEX. INS. CODE §541.060(a)(2)(A), failing to attempt in
                         good faith to effectuate a prompt, fair, and equitable settlement of the
                         Claim, even though Defendant's liability under the Policy was reasonably
                         clear. Specifically, Defendant failed to make an attempt to settle the
                         Claim fairly despite the fact that Defendant was aware of its liability to
                         Plaintiffs under the Policy.

               C.        Pursuant to TEX. INS. CODE §541.060(a)(1), failing to promptly provide
                         Plaintiffs with a reasonable explanation of the basis in the Policy, in
                         relation to the facts or applicable law, for defendant's denial of the Claim
                         or offer of a compromise settlement of the Claim. Specifically, Defendant
                         failed to offer Plaintiffs adequate compensation for damages to the
                         Property without reasonable explanation as to why full payment was not
                         being made.



 Victor Reyes Jr and Francisca Reyes — POP with Disc — SFL                                    Page 6
Case 5:19-cv-00132 Document 1-2 Filed on 09/06/19 in TXSD Page 12 of 29




                d.      Pursuant to TEX. INS. CODE §541.060(a)(4), failing within a reasonable
                        time to affirm or deny coverage of the Claim to Plaintiffs or to submit a
                        reservation of rights. Specifically, Plaintiffs did not receive a timely,
                        written indication of acceptance or rejection regarding the entire claim.

                e.      Pursuant to TEX. INS. CODE §541.060(a)(7), refusing to pay Plaintiffs'
                        Claim without conducting a reasonable investigation with respect to the
                        Claim. Defendant's outcome-oriented investigation of the Claim resulted
                        in unfair evaluation of the Damage to Plaintiff's Property.

         33.    Each of the foregoing unfair settlement practices was committed with knowledge

  by Defendant and was a producing cause of Plaintiffs' injuries and damages.

         34.    Specifically, Defendant violated the Texas Deceptive Trade Practices Act

 ("DTPA") in the following respects:

                1.      Defendant represented that the agreement confers or involves rights
                        remedies, or obligations which it does not have, or involve, or which are
                        prohibited by law.

                2.     Defendant failed to disclose information concerning goods or services
                       which was known at the time of the transaction when such failure to
                       disclose such information was intended to induce the consumer into a
                       transaction that the consumer would not have entered into had the
                       information been disclosed.

                3.     Defendant, by accepting insurance premiums but refusing without a
                       reasonable basis to pay benefits due and owing, engaged in an
                       unconscionable action or course of action as prohibited by §17.50(a)(1)(3)
                       of the DTPA, in that Defendant took advantage of Plaintiffs' lack of
                       knowledge, ability, experience, and capacity to a grossly unfair degree,
                       that also resulted in a gross disparity between the consideration paid in the
                       transaction and the value received, in violation of Chapter 541 of the
                       Texas Insurance Code.

         35.    Defendant knowingly committed the acts complained of. As such, Plaintiffs are

 entitled to exemplary and/or treble damage pursuant to the DTPA and TEX. INS. CODE

 §541.152(a)-(b).




 Victor Reyes Jr and Francisca Reyes — POP with Disc — SFL                                  Page 7
Case 5:19-cv-00132 Document 1-2 Filed on 09/06/19 in TXSD Page 13 of 29




               MISREPESENTATION OF INSURANCE POLICY VIOLATIONS

         36.    Plaintiffs incorporate by reference all facts and circumstances set forth under the

  foregoing paragraphs.

         37.    Additionally, Defendant made misrepresentations about Plaintiffs' insurance

  Policy and Claim in violation of TEX. INS. CODE §541.061. AII of Defendant's violations are

 actionable pursuant to TEX. INS. CODE §541.151.

         38.    Defendant engaged in deceptive insurance practices by making an untrue

 statement of material fact in violation of §541.061(1). Specifically, Defendant rnisrepresented the

 true scope and amount of the Claim despite the existence of obvious and easily identifiable

 property conditions warranting the extension of further coverage under the Policy.

         39.    Each of the foregoing unfair settlement practices was committed with knowledge

  by Defendant and was a producing cause of Plaintiffs' injuries and damages.

                          PROMPT PAYMENT OF CLAIM VIOLATION

         40.    Plaintiffs incorporate by reference all facts and circumstances set forth under the

  foregoing paragraphs.

         41.    Plaintiffs' Claim is a claim under the insurance Policy issued by Defendant, of

 which Plaintiffs gave Defendant proper notice. As set forth more fully below, Defendant's

 conduct constitutes a violation of the Texas Prompt Payment of Claim Statute, which is made

 actionable by TEX. INS. CODE §542.060.

         42.    Specifically, Defendant violated the Prompt Payment of Claim provisions of

 TEX. INS. CODE §542 by:

                a.        Failing to acknowledge receipt of Plaintiffs' Claim, commence
                          investigation of the Claim, and request from Plaintiffs all items,
                          statements, and forms that they reasonably believed would be required
                          within the applicable time constraints, as described above, which
 Victor Reyes Jr and Francisca Reyes — POP with Disc — SFL                                   Page 8
Case 5:19-cv-00132 Document 1-2 Filed on 09/06/19 in TXSD Page 14 of 29




                         constitutes a non-prompt payment of Claim and a violation of TEX. INS.
                         CODE §542.055;

                 b.      Failing to notify Plaintiffs in writing of its acceptance or rejection of the
                         full and entire Claim within the applicable time constraints provided by
                         TEX.INS. CODE §542.056; and

                 C.      Delaying payment of the Ciaim following Defendant's receipt of all items,
                         statements, and forms reasonably requested and required, longer than the
                         amount of time provided by TEX. INS. CODE §542.058. Defendant
                         delayed full payment of the Claim and, to date, Plaintiffs still have not
                         receive full payment on the Claim.

        BREACH OF DUTY OF GOOD FAITH AND FAIR DEALINGBAD FAITH

         43.     Plaintiffs incorporate by reference all facts and circumstances set forth under the

 foregoing paragraphs.

         44.     Since Plaintiffs initially presented the Claim to Defendant, the liability of

 Defendant to pay the full Claim in accordance with the terms of the Policy was reasonably clear.

 The damage to Plaintifffs home was not apparent until after the loss made the basis of Plaintiffs'

 insurance Claim. It is no coincidence that there was no apparent windstorm, rain, and/or hail

 damage prior to the loss, and significant damage just after. The wind damage to the property

 was at all times reasonably clear during Defendant's claim investigation, such that any adjuster

 or insurance carrier acting in good faith would know or should have known to acknowledge and

 accept coverage for such damages. Instead, Defendant purposely,failed to acknowledge and

 accept full coverage for reasonably clear wind damage. Alternatively, Defendant was grossly

 negligent in failing to acknowledge and accept full coverage for the reasonably clear wind

 damages to the property.

         45.     As a result of Defendant's outcome-oriented investigation, Defendant continues to

 refuse to pay Plaintiffs in full for the Claim.



 Victor Reyes Jr and Francisca Reyes — POP with Disc — SFL                                     Page 9
Case 5:19-cv-00132 Document 1-2 Filed on 09/06/19 in TXSD Page 15 of 29




         46.     Defendant denied coverage and delayed payment for the full amount of Plaintiffs'

 claim when it had no reasonable basis for doing so. Defendant knew or should have known by

 the exercise of reasonable diligence that its liability was reasonably clear, and its .failure, as set

  forth above, to adequately and reasonably investigate and evaluate Plaintiffs' Claim, constitute a

  breach of the duty of good faith and fair dealing.

         47.     The Texas Supreme Court has recognized a"duty on the part of insurers to deal

  fairly and in good faith with their insureds. That duty emanates not from the terms of the

  insurance contract, but from an obligation imposed in law `as a result of a special relationship

  between the parties govemed or created by a contract."' Viles v. Securtty Nat. Ins. Co., 788 S.W.

 2d 566, 567 (Tex. 1990) (citing Arnold v. National County Mutual Fire Insurance Co., 725 S.W.

 2d 165 (Tex. 1987)). Therefore, insured can institute a cause of action against insurers for

  breach of the duty of good faith and fair dealing.

         48.     Defendant and Plaintiffs are in a special relationship, created by the insurance

  contract, giving rise to a duty on the part of Defendant to deal fairly and, in good faith with

  Plaintiffs, who are the insured.

         49.     Defendant breached its duty of good faith and fair dealing by:

                 a.      Failing to provide a reasonable basis for denial or underpayment of the
                         Claim; and /or,

                 b.      Failing to' determine whether there was a reasonable basis for denial or
                         delay of the Claim.

  Arnold, 725 S.W. 2d at 167.

         50.     Defendant systematically and routinely denies or underpays valid claims to the

  detriment of its policyholders. As set forth above, the wrongful acts and omissions Defendant

 committed in this case, or similar acts and omissions, occur with such frequency that they

  Victor Reyes Jr and Francisca Reyes — POP with Disc — SFL                                    Page 10
Case 5:19-cv-00132 Document 1-2 Filed on 09/06/19 in TXSD Page 16 of 29




 constitute a general business practice of Defendant with regard to handling of these types of

 claims.

           51.   By virtue of its systematic wrongful denials, Defendant compels its policyholders

 to seek legal representation and initiate and maintain a suit to recover an amount due under the

 policy by offering nothing or substantially less than the amount that will be recovered by a suit

 brought by the insured.

           52.   Defendant failed to adopt or implement reasonable standards for prompt

 investigation of claims arising under its policies or is deliberately adopting standards calculated

 to maximize its profit to the detriment of its policyholders. Defendant is knowingly directing its

 personnel, agents and/or adjusters to undervalue or underpay valid claims.

           53.   Defendant knowingly committed the act of denying and/or underpaying claims

 without a reasonable basis, therefore, Plaintiffs are entitled to actual and exemplary damages at

 law.

                                          KNOWLEDGE

           54.   Plaintiffs incorporate by reference all facts and circumstances set forth under the

 foregoing paragraphs.

           55.   Each of the acts as set forth in each of the afore-mentioned causes of action,

 together and singularly, were done "knowingly" as that term is used in the Texas Insurance Code

 and were a producing cause of Plaintiffs' damages described herein.

                              ECONOMIC / ACTUAL DAMAGES

           56.   Plaintiffs sustained the following economic / actual damages as a result of the

 actions and/or omissions of Defendant described hereinabove:




 Victor Reyes Jr and Francisca Reyes — POP with Disc — SFL                                 Page 11
Case 5:19-cv-00132 Document 1-2 Filed on 09/06/19 in TXSD Page 17 of 29




                (a)     Out-of-pocket expenses;

                (b)     Loss of the "benefit of the bargain."

                (c)     Diminished or reduced market value.

                (d)     Costs of repairs.

                (e)     Remedial costs and/or costs of completion.

                (f)     Reasonable and necessary engineering or consulting fees.

                                              DAMGES

         57.    Plaintiffs would show that all the aforementioned causes of action, taken together

 and singularly, establish the producing causes of the damages sustained by Plaintiffs.

         58.    Plaintiffs' damages have yet to be fuliy addressed or repaired since the incident,

 causing further damage to the Property and causing undue burden to Plaintiffs. Upon trial of this

 case, it will be shown that these damages are a direct result of Defendant's improperly handling

 of the Claim in violation if the laws set forth above.

         59.    For the breach of contract, Plaintiffs are entitled to regain the benefit of the

 bargain, which is the amount of the Claim, together with attorneys' fees.

         60.    As a result of the noncompliance with the Texas Insurance Code Unfair

 Settlement Practices provisions, Plaintiffs are entitled to actual damages, which includes the loss

 of the contractual benefits that should have been paid pursuant to the Policy, mental anguish,

 court costs, and attorneys' fees. For Defendant's knowing conduct in violating these laws,

 Plaintiffs respectfully request treble damages pursuant to TEX. INS. CODE §541.152.

         61.     Pursuant to TEX. INS. CODE §542.060, as a result of the noncompliance with the

 Texas Insurance Code Prompt Payment of Claim provision, Plaintiffs are entitled to the entire

 amount of the Claim, eighteen (18) percent interest per annum on the amount of the Claim and

 Victor Reyes Jr and Francisca Reyes — POP with Disc — SFL                                  Page 12
Case 5:19-cv-00132 Document 1-2 Filed on 09/06/19 in TXSD Page 18 of 29




  reasonable and necessary attorneys' fees.

          62.     For the breach of the common-law duty of good faith and fair dealing, Plaintiffs

  are entitled to compensatory damages, including all forms of loss resulting from Defendants'

  breach, exemplary damages and damages for emotional distress.

          63.     As a result of the necessity in engaging the service of an attorney to prosecute this

 Claim, Plaintiffs are entitled to recover a sum for the reasonable and necessary services of

  Plaintiffs' attorneys in the preparation and trial of this action, including any appeals to the Court

  of Appeals and/or the Supreme Court of Texas.

          64.     Pursuant to Rule 47 of the Texas Rules of Civil Procedure, Plaintiffs are seeking

  only monetary relief of $75,000.00, including damages of any kind, penalties, costs, expenses,

  pre judgment interest, and attorneys' fees.

                             RESERVATION OF APPRAISAL RIGHTS

          65. By filing this lawsuit herein, Plaintiffs do not waive, and expressly reserve their right

  under the policy to demand an appraisal for determination of the actual cash value amount of

  loss and replacement cost value amount of loss with respect to the property damage Claim

  Plaintiffs assert in this lawsuit.

                                       ARRIFRMATIVE DEFENSES

          66. Waiver. Defendant has waived certain policy conditions, duties imposed on the

  plaintiff, and terms of coverage of the insurance policy at issue.

          67. Contra Proferuntum. Defendant's contract is unilateral and in the event of ambiguity

 must be heid against the drafter.




 Victor Reyes Jr and Francisca Reyes — POP with Disc — SFL                                    Page 13
Case 5:19-cv-00132 Document 1-2 Filed on 09/06/19 in TXSD Page 19 of 29




                                           JURY DEMAND

          68.      Plaintiffs hereby request that all causes of action alleged herein be tried before a

 jury, and hereby tender the appropriate jury fee.

                                       WRITTEN DISCOVERY

          69. Pursuant to Texas Rule of Civil Procedure 194, Plaintiffs requests that Defendant

 disclose the information or material described in Rule 194.2, within 50 days of service of these

 requests.

          70. In addition to the content subject to disclosure under Rule 194.2, Plaintiffs request

 disclosure of all documents, electronic information, and tangible items that the Defendant has in

  its possession, custody, or control and may use to support Defendant's Claim or defenses.

          71. Defendant is also requested to respond to the attached interrogatories and requests for

  production within fifty (50) days, in accordance with the instructions stated therein..

                                 NOTICE OF AUTHENTICATION

          72. You are advised that pursuant to Tex. R. Civ. P. 193.7, Plaintiffs intend to use all

 documents exchanged and produced between the parties, including but not limited to

 correspondence and discovery responses during the trial of the above-entitled and numbered

 cause.

                                                PRAYER

          WHEREFORE, PREMISES CONSIDERED; Plaintiffs respectfully pray that upon

 trial hereof, final judgment be rendered for Plaintiffs as follows:

          1) Judgment against Defendant for actual damages, including mental anguish, in an

                amount to be determined by the jury;

          2) Statutory penalties;


 Victor Reyes Jr and Francisca Reyes — POP with Disc — SFL                                     Page 14
Case 5:19-cv-00132 Document 1-2 Filed on 09/06/19 in TXSD Page 20 of 29




        3) Treble damages;

        4) Exemplary and punitive damages;

        5) Prejudgrnent interest as provided by law;

        6) Post judgment interest as provided by law;

        7) Attorneys' fees;

        8) Costs of this suit; and

        9) Such other and further relief to which Plaintiffs may be justly entitled.


                                              Respectfully Submitted,

                                              PERRY & SHIELDS LLP
                                              2900 NORTH LOOP W., SUITE 850
                                              HOUSTON, TX 77092
                                              Tel: (713) 955-3102
                                              Fax: (281) 715-3209


                                                                    ~-•--P
                                              By:
                                                    Eddie Lane
                                                    State Bar No. 24067719
                                                    E-Service: elanenperryshields.com
                                                               opresasnperryshields.com

                                                    Attonneys for Plaintiffs




 Victor Reyes Jr and Francisca Reyes — POP with Disc — SFL                                Page 15
Case 5:19-cv-00132 Document 1-2 Filed on 09/06/19 in TXSD Page 21 of 29




                                        INSTRUCTIONS

    A. These discovery request call for your personal and present knowledge, as well as the
        present knowledge of your attorneys, investigators and other agents, and for information
        available to you and them.
    B. Pursuant to the applicable rules of civil procedure, produce all documents responsive to
        these Requests for Production as they are kept in the usual course of business or
        organized and labeled to correspond to the categories in the requests within the time
        period set forth above to Perry & Shields, LLP, 2900 North Loop West, Suite 850,
        Houston, Texas 77092.
    C. If you claim that any document or information which is required to be identified or
        produced by you in any response is privileged, produce a privilege log according to the
        applicable rules of civil procedure.
        1: Identify the document's title and general subject matter;
        2. State its date;
        3. Identify all persons who participated in its preparation;
        4. Identify the persons for whom it was prepared or to whom it was sent;
        5. State the nature of the privilege claimed; and
        6. State in detail each and every fact upon which you base your claim for privilege.
    D. If you claim that any part or portion of a document contains privileged information,
        redact only the part(s) or portion(s) of the document you claim to be privileged.
    E. If you cannot answer a particular Interrogatory in full after exercising due diligence to
        secure the information to do so, please state so and answer to the extent possible,
        specifying and explaining your inability to answer the remainder and stating whatever
        information or knowledge you have conceming the unanswered portion. Interrogatories
        must be answered under oath and supported by an affidavit.
    F. You are also advised that you are under a duty to seasonably amend your responses if you
        obtain information on the basis of which:
        1. You know the response made was incorrect or incomplete when made or
        2. You know the response, though correct and complete when made, is no longer true
            and complete, and the circumstances.




 Victor Reyes Jr and Francisca Reyes — POP with Disc — SFL                              Page 16
Case 5:19-cv-00132 Document 1-2 Filed on 09/06/19 in TXSD Page 22 of 29




                                          DEFINITIONS

     A. "Defendant," "STATE FARM LLOYDS," "You," "Your(s)," refers to STATE
        FARM LLOYDS, its agents, representatives, employees and any other entity or person
        acting on its behalf.
     B. "Defendants" refers to STATE FARM LLOYDS.
     C. "Plaintiffs" refer to the named Plaintiffs in the above-captioned suit.
     D. "The Property(ies)" or "property(ies)" refers to the property or properties located at
        the address covered by the Policy.
     E. °`The Policy(ies)" or "policy(ies)" refers to the policy issued to Plaintiffs by the insurer
        and at issue in this lawsuit.
     F. "The Claim(s)" or "claim" means the claim for insurance benefits submitted by
        Plaintiffs and at issue in this lawsuit, or in a prior claim, as the context may dictate.
     G. "Date of Loss" refers to the date(s) of loss identified in Plaintiffs' live petition/complaint
        or other written or oral notice, or otherwise assigned to the claim by the insurer.
     H. "Handle" or "Handled" means investigating, adjusting, supervising, estimating,
        managing, settling, approving, supplying information or otherwise performing a task or
        work with respect to the claim(s) at issue in this lawsuit, excluding purely ministerial or
        clerical tasks.
     I. "Lawsuit" refers to the above styled and captioned case.
     J. "Communication" or "communications" shall mean and refer to the transmission or
        exchange of information, either orally or in writing, and includes without limitation any
        conversation, letter, handwritten notes, memorandum, inter or intraoffice correspondence,
        electronic mail, text messages, or any other electronic transmission, telephone call,
        telegraph, telex telecopy, facsimile, cable, conference, tape recording, video recording,
        digital recording, discussion, or face-to-face communication.
     K. The term "Document" shall mean all tangible things and data, however stored, as set
        forth in the applicable rules of civil procedure, including, but not limited to all original
        writings of any nature whatsoever, all prior drafts, all identical copies, all nonidentical
        copies, correspondence, notes, letters, memoranda, intraoffice memoranda, client
        conference reports, files, agreements, contracts, evaluations, analyses, records,
        photographs sketches, slides, tape recordings, microfiche, communications, printouts,
        reports, invoices, receipts, vouchers, profit and loss statements, accounting ledgers, loan
        documents, liens, books of accounting, books of operation, bank statements, cancelled
        checks, leases, bills of sale, maps, prints, insurance policies, appraisals, listing
        agreements, real estate closing documents, studies, summaries, minutes, notes, agendas,
        bulletins, schedules, diaries, calendars, logs, announcements, instructions, charts,
        manuals, brochures, schedules, price lists, telegrams, teletypes, photographic matter,
        sound reproductions, however recorded, whether still on tape or transcribed to writing,
        computer tapes, diskettes, disks, all other methods or means of storing data, and any other
        documents. In all cases where originals, prior drafts, identical copies, or nonidentical
        copies are not available; "document" also means genuine, true and correct photo or other
  Victor Reyes Jr and Francisca Reyes — POP with Disc — SFL                                  Page 17
Case 5:19-cv-00132 Document 1-2 Filed on 09/06/19 in TXSD Page 23 of 29




       copies of originals, prior drafts, identical copies, or nonidentical copies. "Document" also
       refers to any other material, including without limitation, any tape, computer program or
       electronic data storage facility in or on which any data or information has been written or
       printed or has been temporarily or permanently recorded by mechanical, photographic,
       magnetic, electronic or other means, and including any materials in or on which data or
       information has been recorded in a manner which renders unintelligible without rnachine
       processing.
    L. The term "referring" or "relating" shall mean showing, disclosing, averting to,
       comprising, evidencing, constituting or reviewing.
    M. The singular and masculine form of any noun or pronoun includes the plural, the
       feminine, and the neuter.
    N. The terms "identitication," "identify," and "identifying" when used in reference to:
       1. Natural Persons: Means to state his or her full name, residential address, present or
           last known business address and telephone number, and present or last known
           position and business affiliation with you;
       2. Corporatc Entities: Means to state its full name and any other names under which it
           does business, its form or organization, its incorporation, its present or last known
           address, and the identity of the officers or other persons who own, operate, or control
           the entity;
       3. Documents: Means you must state the number of pages and nature of the document
           (e.g. letter or memorandum), its title, its date, the name or names of its authors and
           recipients, its present location and custodian, and if any such document was, but no
           longer is, in your possession or control, state what disposition was made of it, the date
           thereof and the persons responsible for making the decision as to such disposition;
       4. Communication: Requires you, if any part of the communication was written, to
           identify the document or documents which refer to or evidence the communication
           and ,to the extent that the communication was non-written, to identify each person
           participating in the communication and to state the date, manner, place and substance
           of the communication; and
       5. Activity: Requires you to provide a description of each action, occurrence,
           transaction or conduct, the date it occurred, the location at which it occurred, and the
           identity of all persons involved.
    O. The term "Claim File" means the claim files and "field file(s), " whether kept in paper or
       electronic format, including but not limited to all documents, file jackets, file notes,
       Claim diary or journal entries, log notes, handwritten notes, records of oral
       communications, communications, correspondence, photographs, diagrams, estimates,
       reports, recommendations, invoices, memoranda and drafts of documents regarding the
       Claim.
    P. The term "Underwriting File" means the entire file, including all documents and
       information used for underwriting purposes even if you did not rely on such documents
       or information in order to make a decision regarding insuring Plaintiffs' Property.


 Victor Reyes Jr and Francisca Reyes — POP with Disc — SFL                                 Page 18
Case 5:19-cv-00132 Document 1-2 Filed on 09/06/19 in TXSD Page 24 of 29




                              NOTICE OF AUTHENTICATION

        You are advised that pursuant to Tex. R. Civ. P. 193.7, Plaintiffs intend to use all
 documents exchanged and produced between the parties, including but not limited to
 correspondence and discovery responses during the trial of the above-entitled and numbered
 cause.


                           INTERROGATORIES TO DEFENDANT
 Interrogatory No. 1:
 Identify all persons answering or supplying any information in answering these interrogatories.

 ANSWER:

 Interrogatory No. 2:
 Identify all persons who were involved in evaluating Plaintiffs' Claim and provide the following
 information for each person you identify:

      a.        Their name and job title(s) as of the Date of Loss;
      b.        Their employer; and
      c.        Description of their invoivement with Plaintiffs' Claim. -
 ANSWER:        .

 Interrogatory No. 3:
 If you contend that the some or all of the damages to the Property were not covered loses under
 the Policy, describe:

    a. The scope, cause and origin of the damages you contend are not covered losses under the
       Policy; and
    b. The term(s) or exception(s) of the Policy you relied upon in support of your decision
       regarding the Claim.

 ANS WER:

 Interrogatory No. 4:
 State whether the initial estimate you issued was revised or reconciled, and if so, state what was
 changed and who did it.

 ANSWER:.

 Interrogatory No. 5:
 If you contend that Plaintiffs did not provide you with requested information that was required to
 properly evaluate Plaintiffs' Claim, identify the information that was requested and not provided,
 and the dates you made those request(s).

 ANS WER:
 V ictor Reyes Jr and Francisca Reyes — POP with Disc — SFL                                Page 19
Case 5:19-cv-00132 Document 1-2 Filed on 09/06/19 in TXSD Page 25 of 29




 Interrogatory No. 6:
 If you contend that Plaintiffs' acts or omissions voided, nullified, waived or breached the Policy
 in any way, state the factual basis for your contention(s).

 ANS WER:

 Interrogatory No. 7:
 If you contend that Plaintiffs failed to satisfy a condition precedent or covenant of the Policy in
 any way, stat the factual basis for your contention(s).

 ANS WER:

  Interrogatory No. 8:
  Identify the date you first anticipated litigation.

 ANS WER:

 Interrogatory No. 9:
 State the factual basis for each of your affirmative defenses.

 ANS WER:

  Interrogatory No. 10:
  If you contend that Plaintiffs failed to provide proper notice of the claim made the basis of this
  lawsuit, describe how the notice was deficient, and identify any resulting prejudice.

 ANS WER:

 Interrogatory No. 11:
 If you contend that Plaintiffs failed to mitigate damages, describe how Plaintiffs failed to do so,
 and identify any resulting prejudice.

 ANSWER:

 Interrogatory No. 12:
 Identify all items on the claim made the basis of this Lawsuit to which Defendant applied
 depreciation, stating for each item the criteria used and the age of the item.

 ANSWER:




 Victor Reyes Jr and Francisca Reyes — POP with Disc — SFL                                  Page 20
Case 5:19-cv-00132 Document 1-2 Filed on 09/06/19 in TXSD Page 26 of 29




                    REQUESTS F OR PRODUCTION TO DEFENDANT

    1. Please produce STATE FARM LLOYDS' complete claim files from the home, regional
       and local offtces, as well as third party adjusters/adjusting firms regarding the subject
       claim, including copies of the file jackets, "field" files and notes, and drafts of documents
       contained in the file for the premises relating to or arising out of Plaintiff s underlying
       claim.

    2. Please produce the underwriting files referring or relating in any way to the policy at
       issue in this action, including the file folders in which the underwriting documents are
       kept and drafts of all documents in the file.

    3. Please produce a certified copy of the insurance policy pertaining to the claim made
       subject of this lawsuit, including all underwriting files and insurance applications sent on
       behalf of Plaintiff in their attempt to secute insurance on the Property, which is the
       subject of this suit.

    4. Please produce the electronic diary, including the electronic and paper notes made by
       STATE FARM LLOYDS's Claim personnel, contractors, and third-party
       adjusters/adjusting firms relating to the Plaintiff s claim.

    5. Please produce all emails and other forms of communication by and between all parties in
       this matter relating to the underlying event, claim or the Property, which is the subject of
       this suit.

    6. Please produce the adjusting reports, estimates and appraisals prepared concerning
       Plaintiffs' underlying claim.

    7. Please produce the field notes, measurements and file maintained by the adjuster(s) and
       engineers who physically inspected the Property, which is the subject of this suit.

    8. Please produce the. emails, instant messages and intemal correspondence pertaining to
       Plaintiffs' underlying claim.

    9. Please produce the videotapes, photographs and recordings of Plaintiffs or Plaintiffs'
       home, regardless of whether STATE FARM LLOYDS intends to offer these items into
       evidence at trial.

    10. Please produce all communications, correspondence, documents and emails between any
       and all assigned adjusters and/or agents and the Plaintiffs, not limited to physical or audio
        recordings of all conversations between Plaintiffs and any and all assigned adjusters
       and/or agents.

 Victor Reyes Jr and Francisca Reyes — POP with Disc — SFL                                 Page 21
Case 5:19-cv-00132 Document 1-2 Filed on 09/06/19 in TXSD Page 27 of 29




    11. Please produce all audio recordings or transcripts of conversations, calls, text, email or
        any other data sent to and from Plaintiffs by any and all assigned adjusters and/or agents
        after their letter of representation sent by counsel.

    12. Please provide copies of all marketing material sent on behalf of STATE FARM
        LLOYDS and/or its agents after the date of loss of the Property, which is the subject of
        this suit.

    13. Please provide all correspondence between STATE FARM LLOYDS and its assigned
       adjuster, and all correspondence between STATE FARM LLOYDS and its assigned
       agents, after the date of loss of the Property, which is the subject of this suit.

    14. Produce your claim handling manual(s) (including operating guidelines) in effect on the
        Date of Loss related to your claim practices, procedures and standards for property losses
        and/or wind and hail storm Claim, for persons handling Claim on your behalf.

    15. Produce your property Claim training manual and materials in effect on the Date of Loss,
        for persons handling, investigating and adjusting Claim.

    16. Produce all estimates, drafl:s of those estimates, reports or memoranda, including drafls of
        the same created for you or by any independent adjusters or adjusting finms in connection
       with the Claim.

    17. Produce all documents you identified, referred to, or relied upon in answering Plaintiffs'
        interrogatories.

    18.To the extent that you claim a privilege over any documents, please provide a privilege
       log in accordance with the Texas Rules of Civil Procedure.




 Victor Reyes Jr and Francisca Reyes — POP with Disc — SFL                                 Page 22
     Case 5:19-cv-00132 Document 1-2 Filed on 09/06/19 in TXSD Page 28 of 29                                   Filed
                                                                                               8/30/2019 10:08 AM
                                                                                                  Esther Degollado
                                                                                                      District Clerk
                                                                                                      Webb District
                                                                                                         Nora Ruiz
                                CAUSE NO. 2019CVH001411D3                                      2019CVH001411D3


VICTOR REYES JR. &                               §                 IN THE DISTRICT COURT
FRANCISCA REYES                                  §
     Plaintiffs                                  §
                                                 §
v.                                               §                 341ST JUDICIAL DISTRICT
                                                 §
STATE FARM LLOYDS                                §
     Defendant                                   §                    WEBB COUNTY, TEXAS


               DEFENDANT STATE FARM LLOYDS’ ORIGINAL ANSWER


         STATE FARM LLOYDS (hereinafter “Defendant”) files this Original Answer and would

respectfully show the Court as follows:

                                      GENERAL DENIAL

         Pursuant to Texas Rule of Civil Procedure 92, Defendant generally denies the allegations

contained in the Original Petition, and any amendments and supplements thereto, and demands

strict proof by a preponderance of the evidence as required by Texas law.

                                            PRAYER

         Defendant State Farm Lloyds respectfully prays that Plaintiffs Victor Reyes Jr. and

Francisca Reyes take nothing by reason of their suit herein, and that State Farm Lloyds recover its

costs.




                                                1
    Case 5:19-cv-00132 Document 1-2 Filed on 09/06/19 in TXSD Page 29 of 29



                                                     Respectfully submitted,

                                                     LINDOW ▪ STEPHENS ▪ TREAT LLP


                                                     By:    ___________________________
                                                            David R. Stephens
                                                            State Bar No. 19146100
                                                            Daniel Saldaña
                                                            State Bar No. 24102447
                                                            One Riverwalk Place
                                                            700 N. St. Mary’s St., Suite 1700
                                                            San Antonio, Texas 78205
                                                            Telephone: (210) 227-2200
                                                            Facsimile: (210) 227-4602
                                                            dstephens@lstlaw.com
                                                            dsaldana@lstlaw.com

                                                     Counsel for Defendant State Farm Lloyds




                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing Defendant State Farm Lloyds’s
Original Answer was served by electronic service on the 30th day of August, 2019, upon the
following counsel of record:

       Eddie Lane
       PERRY & SHIELDS LLP
       2900 North Loop W., Suite 850
       Houston, Texas 77092
       elane@perrysheilds.com
       opresas@perrysheilds.com



                                                                    Daniel Saldaña




                                                2
